Citation Nr: 0618277	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-22 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active service from April 1945 to October 
1946.  She died in September 2002.  The appellant is the 
veteran's son.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

The Board entered a separate decision on this date in this 
matter wherein it vacated the March 8, 2006 Board decision 
that denied entitlement to service connection for the cause 
of the veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that the Veterans Law Judge who presided at 
the March 22, 2004 Board videoconference hearing was not 
available to participate in the final determination in the 
claim after it was returned to the Board in September 2005.  

The Board correspondence dated December 20, 2005 asked the 
appellant to respond within 30 days from that date to the 
offer of another hearing.  His response, dated December 29, 
2005, asked for another Board videoconference hearing.  The 
request for a rehearing was not received at the Board until 
March 27, 2006 and this was the first notice in the claims 
file.  However, the record showed it was received at the RO 
within the 30 day response period.  The Board concluded that 
failure to provide the timely requested hearing was a 
prejudicial failure.  38 C.F.R. § 20.904.

The Board's current procedures provide in general that the 
Veterans Law Judge who conducts the hearing shall participate 
in making the final determination of the claim.  38 C.F.R. 
§ 20.707.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for 
a videoconference hearing before a Member 
of the Board.  The appellant should be 
advised of the hearing schedule and 
scheduled for a hearing that, to the 
extent possible, accommodates any request 
he may have regarding time or date of 
appearance.  He should be informed of the 
consequences of failing to appear for the 
hearing.  All communications with the 
appellant regarding the scheduling of the 
Board hearing should be documented in the 
claims folder.

2.  The appellant's current 
representative, the Veterans of Foreign 
Wars of the United States, or another 
representative if properly appointed, 
should be afforded the opportunity to 
review the claims folder.  The RO should 
insure that a reasonable period of time 
is afforded the representative to review 
the claims folder before the Board 
hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted in this case.  The appellant need take no 
action until so notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



